Citation Nr: 1143666	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  04-25 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to PTSD.

3.  Entitlement to service connection for calluses of the feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, D.A., and H.V.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied service connection for PTSD and hypertension and on appeal of a January 2006 that denied service connection for calluses of the feet.  

In December 2004, the Veteran testified at a hearing conducted before a decision review officer as to the issues of service connection for PTSD and hypertension.  A transcript of the hearing has been associated with the claims folder.

The case was previously remanded by the Board in June 2010.  As discussed in detail below, the Board concludes that another remand is warranted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for further evidentiary development of the Veteran's claims.

With regard to the Veteran's PTSD, the Board observes that entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of a light truck driver.  The Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  The Board observes that the amendment was passed after the Board's prior remand.  

Here, the Veteran reported being under artillery fire in a July 2003 stressor statement. A private psychiatric evaluation dated in January 2005 shows that the Veteran was opined to have PTSD related to his military service.  At the examination, the Veteran reported that he feared for his life when he was in Vietnam.  In support of the Veteran's contentions, his representative submitted additional evidence received after the most recent supplemental statement of the case in April 2011, which consists of military records pertaining to the Veteran's battalion when he was in Vietnam.  According to the Veteran's personnel records, he was stationed in Vietnam from February 1970 to April 1971 with the 25th S&T Battalion in an Infantry Division.  The additional evidence submitted by the Veteran's representative shows that the 25th S&T Battalion received sniper fire in May 1970.  The evidence also shows that while the Veteran was in Vietnam, the 25th Infantry Division had several mining incidents that resulted in multiple woundings and deaths.  Additionally, the evidence shows that in October 1970, Cu Chi Base Camp received rocket fire.  The Veteran testified about being stationed at Cu Chi when there was mortar fire.  Hearing transcript, pg. 23.  The Veteran also indicated that he visited his wounded cousin at a hospital at Cu Chi.  See July 2003 stressor statement.  With regards to his cousin, the Veteran indicated that he was injured by a land mine.  

In light of the Veteran reporting to the private examiner that he feared for his life in service, the Board finds that the amendment applies to this case.  Furthermore, the Board finds that the Veteran's claimed stressor of incoming fire is consistent with the circumstances, conditions, or hardships of his service and that there is no clear and convincing evidence to the contrary.  Additionally, the military records submitted by the Veteran's representative further support the Veteran's contentions by showing that the Veteran was stationed in an area that received sniper and rocket fire.  The military records also support the Veteran's assertion that his cousin was injured by a land mine as the records show several mining accidents.  Affording the Veteran the benefit-of-the-doubt, the Board finds that the additional evidence submitted by his representative corroborates his stressor of visiting his injured cousin in Cu Chi and witnessing wounded patients at the hospital.  Therefore, the Board finds that the Veteran has verified stressors of being subjected to enemy fire while stationed in Vietnam and visiting his wounded cousin.  As the Veteran now has verified stressors, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine if he has PTSD related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Turning to the Veteran's claim for service connection for hypertension, the Board's June 2010 Remand instructed that a supplemental statement of the case (SSOC) should be issued.  Although the AMC issued an SSOC in April 2011, it failed to address the issue of service connection for hypertension.  Rather, the SSOC indicated that the issue of entitlement to service connection for hypertension would be addressed under separate cover.  However, a review of the claims folder does not contain a separate SSOC adjudicating that issue.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand order, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court also held that the Board errs in failing to ensure compliance with remand orders of the Board or the Court.  Id. Given those pronouncements, and the fact that the AMC failed to readjudicate and issue an SSOC for the claim for service connection for hypertension, another remand is now required.  38 C.F.R. § 19.9 (2011).  On remand, the AMC should issue an SSOC readjudicating the issue of service connection for hypertension, especially as a pertinent VA examination was obtained in September 2010.  

Turning to the Veteran's claim for service connection for calluses, the June 2010 Remand found the Veteran to be credible and competent to report that the onset of his calluses occurred during basic training and that they continued to the present.  A September 2008 VA examination for an increased rating claim for a skin disability of the feet shows that calluses were found.  Accordingly, the issue was remanded to obtain a VA examination to determine whether the Veteran had calluses that were related to his military service.  At a VA examination in September 2010, no calluses were found.  Therefore, no opinion as to the etiology of calluses was provided.  However, the Veteran has been shown to have calluses since he filed his claim as they were documented at the September 2008 VA examination.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Thus, the Board finds that, notwithstanding the fact that no calluses were found on the most recent examination, a medical opinion is still needed to determine whether the Veteran's calluses shown during the course of this appeal are related to his military service. 

In obtaining a medical opinion, the Board finds that the Veteran should be afforded a new VA examination as it is possible that the Veteran might currently have calluses.  A review of the Veteran's private treatment records show that he has consistently had his calluses debrided.  See, e.g., November 2002 treatment record. Therefore, the Board is cognizant of the possibility that no calluses were found in September 2010 as the Veteran might have had them debrided prior to the examination.  Thus, a new VA examination as opposed to an addendum opinion is necessary.  

As the Board must remand these three issues again, the Board finds that the Veteran should be afforded another opportunity to submit additional treatment records or to ask VA to obtain records.  As noted in the June 2010 remand, the Veteran appears to have sought treatment from private providers for his hypertension, and the most recent records are dated in January 2008.  Furthermore, the Veteran indicated that he sought treatment from J.S., M.D. for his feet.  The most recent records from Dr. J.S. were dated in June 2003.  Accordingly, on remand, additional pertinent treatment records identified by the Veteran should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the claims for service connection for PTSD; hypertension (on a direct basis and as secondary to service-connected disability); and calluses of the feet.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of recent PTSD, hypertension, and foot treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received since January 2008 for his hypertension and from Dr. J.S since June 2003 for his feet.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed PTSD or other psychiatric disability shown on examination is related to his military service.  In answering this question, the examiner should note that the Veteran's stressors of incoming fire and visiting a wounded cousin are the only stressors that are considered verified.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Also, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his calluses.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed calluses shown on examination is related to his military service.  

If no calluses are found on examination, the examiner should provide an opinion as to whether the calluses shown at the September 2008 VA examination are related to the Veteran's military service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues of entitlement to service connection for PTSD, hypertension (to include as due to in-service herbicide exposure and as secondary to PTSD), and calluses of the feet.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


